Name: Commission Implementing Regulation (EU) 2018/1685 of 8 November 2018 on uniform conditions for the transmission of time series for the new regional breakdown pursuant to Regulation (EC) No 1059/2003
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  economic geography;  economic analysis;  documentation;  executive power and public service
 Date Published: nan

 9.11.2018 EN Official Journal of the European Union L 279/33 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1685 of 8 November 2018 on uniform conditions for the transmission of time series for the new regional breakdown pursuant to Regulation (EC) No 1059/2003 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (1), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 1059/2003 provides the legal framework for the regional classification in order to enable the collection, compilation and dissemination of harmonised regional statistics in the Union. (2) The Commission has amended the common classification of territorial units for statistics (NUTS) by Regulation (EU) 2016/2066 (2) with effect from 1 January 2018. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Member States shall transmit to the Commission the time series for the new regional breakdown in accordance with the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 154, 21.6.2003, p. 1 as last amended by Regulation (EU) 2017/2391 (OJ L 350, 29.12.2017, p. 1). (2) Commission Regulation (EU) 2016/2066 of 21 November 2016 amending the annexes to Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 322, 29.11.2016, p. 1). ANNEX Required starting year by statistical domain Domain NUTS level 2 NUTS level 3 Agriculture 2013 Demography  population, live births, deaths 1990 (1) 1990 (1) Labour market  employment, unemployment 2013 2013 (2) Education 2013 Environment  waste treatment facilities 2014 Health  causes of death 1997 (3) Health  infrastructure 1996 (2) Health  patients 2003 (2) Information society 2013 (2) Regional economic accounts: Household accounts 2000 Regional economic accounts  Regional accounts 2000 2000 Science and technology  R & D expenditure and staff 2015 Tourism 2015 (1) Transmission is not mandatory for reference years 1990 to 2012. (2) The transmission is not mandatory. (3) Transmission is not mandatory for reference years 1997 to 2011.